DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ reply to the October 2, 2020 Office Action, filed January 4, 2021, is acknowledged.  Applicants previously canceled claims 1-38, 42, 44, and 52-53.  Applicants amend claims 39, 29, 56, and 59.  Claims 39-41, 43, 45-51, and 54-64 are pending in this application, and are under examination. 
 Any objection or rejection of record in the previous Office Action, mailed October 2, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39-41, 43, 45-51, and 54-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sontheimer et al. (U.S. Patent Application Publication No. 2010/0076057, published March 25, 2010, and cited in the Information Disclosure Statement filed July 5, 2018) in view of Essner et al. (PCT Patent Application Publication No. WO 2011/017315, published February 10, 2011, and cited in the Information Disclosure Statement filed July 5, 2018).  This rejection is maintained.
Sontheimer discloses methods of interfering with a target DNA sequence in both prokaryotic and eukaryotic cells using CRISPR RNA (crRNA) and a CRISPR-associated (cas) protein/nucleic acid (abstract and Example 2).  Sontheimer discloses a method of inhibiting the function of a DNA target sequence, which will reduce the expression of a gene, in eukaryotic cells by interferon with transcription of the sequence, which can include knock-out experiments (paragraphs [0007] and [0044]).  Sontheimer discloses an engineered system and vectors that comprise a regulatory sequence linked to an RNA sequence that guides the system to the target sequence by base pairing, and where the CRISPR pathway utilizes proteins which are homologous, analogous, non-homologous, non-related, functionally similar, E. coli (i.e., programmable) (paragraph [0043]).  Sontheimer discloses that a promoter can be utilized in the system to drive expression of the system (paragraph [0050]).  Sontheimer discloses that the cas genes/proteins can be expressed by a cell, tissue, or subject, which means that the cas gene/protein must be regulated by a regulatory element (paragraphs [0014] and [0043]).  Sontheimer discloses that the system can be used to target multiple genes in a cell, and will inhibit function of those genes, or even provide for a knock-out targeted genes (i.e., expression of those genes will be decreased, and which is interpreted as including genomic sequences) (paragraphs [0007], [0042], and [0044]).  Sontheimer discloses that the presence of a nuclear localization signal allows for the system to provide for subcellular localization (paragraph [0054]).  Sontheimer discloses that the cas genes (e.g., cas1, cas2, or cas3) can be codon optimized for use in eukaryotic cells such as yeast or Drosophila cells (paragraphs [0043], [0054] and [0058]).  Sontheimer discloses that the CRISPR/Cas system can be used to generate target mutants in mammalian cells, including human cells (paragraphs [0014], [0038], and [0060]).  Sontheimer discloses targeting of multiple sites within a single cell, which employs at least two targeting sequences (i.e., SCNAs) (paragraph [0042]).  Sontheimer discloses that the CRISPR enzyme targets double-stranded DNA (paragraph [0043]).  Sontheimer discloses that the Cas protein is guided by an RNA component (paragraph [0043]).  Sontheimer discloses gene synthesis for production of cascade subunits and crRNA (i.e., the SCNA) (paragraphs [0054]-[0055]).  Sontheimer discloses delivery of the crRNA (i.e., SCNA) and one or more cas proteins to the cell, where the crRNA hybridizes to the target DNA sequence, which can interfere with the function and/or presence of the target DNA sequence, and that the delivery can be with a physiolocally tolerable butter, and that the delivery can be to a subject (i.e., in vivo) (paragraphs [0006]-[0009]).  The cas proteins and the crRNA (SCNA) form a complex, which is interpreted as including a linking domain that provides for the recognition domain of the crRNA (SCNA) attaching to the linking domain (paragraphs [0006]-[0014]).

Essner discloses methods of and systems for genome modification using targeted insertion, deletion, gene inactivation, and/or mutagenesis (i.e., site-specific modifications) (page 1, lines 14-15).  Essner discloses a method where a cell is transfected with an exogenous nucleic acid and a nucleoprotein that comprises a proteinaceous fusion molecule and a nucleic acid probe complementary to a target site in the cell’s DNA (pages 4-6).  Essner discloses that the method employs a composition comprising a nucleotide sequence having a domain that is complementary to a target site in the DNA and a domain linking proteinaceous fusion molecule and a polypeptide part comprising a recombinase (i.e., a nuclease that cleaves the DNA to introduce a break) and a DNA binding domain (Examples 3-6, pages 55-63, and Figures 5-8 and 10).  Essner discloses that the polypeptide includes a nuclear localization signal (NLS) (page 10).  Essner discloses that the target DNA can be double-stranded genomic DNA (pages 15-18).  Essner discloses that the nucleoprotein complex can be created (pages 18-19).  Essner discloses that the nucleoprotein can be RNA (pages 30-32).  Essner discloses that the interaction between the nucleoprotein complex and the target DNA can be through base pairing (Examples 3-6, pages 55-63, and Figures 5-8 and 10).  Essner discloses that the non-nucleotide moiety can include a 5’-end or 3’-end modification (Examples 3-6, pages 55-63, and Figures 5-8 and 10).  Essner discloses that the linkers can be oligo-peptides (page 8).  Essner discloses that the nucleoprotein complex can be assembled in vivo or contacted with the target DNA in vivo (pages 23-25).  Essner discloses that a binding-pair can be an antibody-antigen binding pair (pages 14-15).  Essner disclose that multiple compositions can be introduced into the cells (pages 40-41).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to include that Sontheimer’s Cas protein/guide RNA complex can include Essner’s non-nucleotide in vivo and in vitro.  One of ordinary skill in the art would have a predictable and reasonable expectation of success in using Essner’s nuclease/guide tags on Sontheimer’s Cas/guide RNA systems because both Essner’s recombinase and Sontheimer’s Cas protein provide for targeting nucleic acids in cells in order to edit, mutate, or otherwise manipulate the expression of genetic information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-41, 43, 45-51, and 54-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41, 44, 48-54, and 62-69 of copending Application No. 14/364,216 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘216 application are drawn to a method of modifying a target site using a specificity conferring nucleic acid (SCNA) that comprises a specificity-defining region comprising a nucleotide sequence complementary to a target DNA sequence and a recognition region capable of interacting with a polypeptide, where the SCNA and the polypeptide are capable of forming a nucleoprotein complex and modifying the target DNA molecule.  Because the SCNA used in the method of the ‘216 application is substantially the same as the SCNA of the instant claims, the two sets of claims are not patentably distinct, and one of ordinary skill in the art at the time the invention was made would be able to predictably substitute the instant SCNA for the SCNA of the method of the ‘216 application, and vice versa, with a reasonable expectation of success.  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39-41, 43, 45-51, and 54-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60-62 of copending Application No. 15/449,492 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘492 application are drawn to a specificity conferring nucleic acid (SCNA) that comprises a specificity-defining region comprising a nucleotide sequence complementary to a target DNA sequence and a recognition region capable of interacting with a polypeptide, where the SCNA and the polypeptide are capable of forming a nucleoprotein complex and modifying the target DNA molecule.  Because the SCNA is substantially the same as the SCNA of the instant claims, the two sets of claims are not patentably distinct, and one of ordinary skill in the art at the time the invention was made would be able to predictably substitute the instant SCNA for the SCNA of the ‘468 application, and vice versa, with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 39-41, 43, 45-51, and 54-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 10,220,052.  This rejection is maintained.


Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 102(b), Applicants’ arguments have been fully considered, and are deemed to be persuasive.  Therefore, this rejection is withdrawn.

Regarding the rejection under 35 U.S.C. § 103(a), Applicants’ arguments have been fully considered, and are not deemed to be persuasive.
Applicants assert that Sontheimer fails to disclose or suggest the presence or use of a non-nucleotide moiety.  However, in the rejections set forth above, this element of the claims is clearly taught by Essner in a rejection under 35 U.S.C. § 103(a), with the motivation to incorporate such a moiety and its location is provided by Essner because these moieties can be used as tags or in methods of detecting the how the methods are carried out.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, the combination of Sontheimer and Essner clearly lead one of ordinary skill in the art directly to the claimed invention.  Sontheimer provides for CRISPR/Cas3 cleavage of a target DNA molecule.  While Applicants are correct the Essner relates to recombinase activity, Essner is relied upon for targeting nucleic acid molecules with a composition, that while employing a recombinase rather than a CRISPR nuclease, a zinc-finger nuclease, or a TALEN, includes the required components.  Thus, the motivation to combine Essner and Sontheimer is found in both Essner and Sontheimer.  Substitution of Sontheimer’s CRISPR/Cas3, known to cleave target DNA molecules prior to the instant invention with Essner’s recombinase would be a solution that is at least obvious to try.  
  Further, one of ordinary skill in the art would naturally turn to references that describe methods of modifying a target site in a DNA molecule, as required by the claims.  Thus, because both Sontheimer and Essner solve the problem of modifying a target DNA molecule by cleaving, and contrary to Applicant’s assertion, clearly provides the motivation for combining the references to those of ordinary skill in the art.  
Further, to the provision of motivation to combine, it is noted that the reason to combine need not even be in the references themselves, but rather can be from common knowledge in the art, prior art as a whole, or the nature of the problem itself (Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed. Cir. 2006).  Here, the problem is finding a method where a nucleoprotein complex can bind to (and cleave) a target DNA, thus modifying the target.  In addition, it is noted that the combination of Sontheimer and Essner relate to a finite number of combinations provided to reach the claimed invention.  And, given the finite combinations, it would be obvious to try KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (2007)).  
In addition, Applicants have not provided any objective, factually-supported evidence in contrast to the combination of Sontheimer and Essner.  Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Regarding the obviousness-type double patenting rejections, Applicants request that these rejections be held in abeyance until allowable subject matter is indicated.  Therefore, there rejections are maintained, as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636